Citation Nr: 0624149	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-39 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected mixed headaches migraine and 
tension.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected shin splints.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from January 1991 to May 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the RO by which the 
RO denied service connection for tinnitus and entitlement to 
an increased rating for service-connected shin splints.  The 
RO granted service connection for migraine headaches, and the 
veteran is contesting the initial 10 percent evaluation 
assigned.  


FINDINGS OF FACT

1.  Tinnitus is not shown to be related to the veteran's 
active duty service.

2.  The veteran's service-connected mixed headaches migraine 
and tension are manifested by no more than occasional blurred 
vision, photophobia, and nausea and no prostrating attacks.

3.  The veteran's service-connected shin splints are 
manifested by no more than subjective complaints of pain with 
weight bearing.


CONCLUSIONS OF LAW

1.  The veteran's tinnitus is not due to disease or injury 
that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
mixed headaches migraine and tension have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.20, 4.27, 4.124a, Diagnostic Code 8199-8100 (2005).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
shin splints have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, Diagnostic 
Code 5299-5020 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence she is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in her 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in a May 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete her claims, and of what part of 
that evidence she was to provide and what part VA would 
attempt to obtain for her.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also advised the veteran to 
identify and provide any additional information that she felt 
would support her claims.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  As the claims are 
denied herein, no disability ratings or effective dates will 
be assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service private medical records.  The veteran was 
also afforded VA medical examinations in furtherance of her 
claims, as mandated by VCAA.  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Service Connection Tinnitus

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The service medical records do not reflect a diagnosis of 
tinnitus or complaints consistent with tinnitus.

In September 1994, the veteran was afforded a VA general 
medical examination.  She did not voice complaints of 
tinnitus, and none was diagnosed.

On August 2003 VA audiologic examination, the veteran 
reported noise exposure in service to include engine, heavy 
equipment, and aircraft noise.  After service, she reported 
exposure to aircraft, heavy equipment, and factory noise.  
She indicated that hearing protection was required in service 
but not in civilian life.  The veteran complained of tinnitus 
bilaterally.  Upon examination, the examiner noted that 
tinnitus could not be subjectively matched in both ears.  The 
examiner diagnosed bilateral tinnitus and opined that it was 
not likely that the veteran's tinnitus was related to noise 
exposure in service.

Because there is no demonstrable medical evidence of a nexus 
between the veteran's tinnitus and service, and there is 
evidence indicating that tinnitus did not exist during 
service and is not related to service, a preponderance of the 
evidence is against service connection for tinnitus.  
38 C.F.R. § 3.303; Hickson, supra.

The Board acknowledges the veteran's apparent belief that her 
tinnitus is related to noise exposure in service.  She is not 
competent, however, to render medical opinions upon which the 
Board may rely.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive VA 
audiologic examination in August 2003, a VA examiner opined 
that the veteran's tinnitus was unrelated to service.  There 
is no competent medical evidence to the contrary.  Thus, the 
preponderance of the evidence is against the veteran's claim.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. § 5107.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

Mixed headaches migraine and tension 

The veteran's service-connected mixed headaches migraine and 
tension have been rated 10 percent disabling by the RO under 
the provisions of Diagnostic Code 8199-8100.  38 C.F.R. 
§§ 4.20, 4.27, 4.124a.  

Migraines with characteristic prostrating attacks averaging 
one episode in 2 months over the last several months warrant 
the assignment of a 10 percent evaluation.  A 30 percent 
evaluation is warranted for migraines with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent evaluation is 
warranted for migraines with very frequent and completely 
prostrating and prolonged attacks which produce severe 
economic inadaptability.  38 C.F.R. § 4.124a.

On August 2003 VA medical examination, the veteran complained 
of headaches, and the examiner noted that she was taking 
medication to relieve symptoms.  The veteran described 
headaches occurring two or three times a week lasting 12 
hours.  The veteran denied diplopia, but she had some blurred 
vision and photophobia.  Occasionally, there was nausea 
without emesis.  The veteran indicated that her headaches 
resolved if she rested in a dark room for an hour or two.  
The veteran also asserted that she was able to function and 
maintain her household during headache episodes.  The 
examiner diagnosed mixed headaches, both tension and migraine 
in nature.

Subsequent private medical records reflect treatment for 
headaches and complaints that medications were not effective. 

Based on the veteran's symptomatology, a 30 percent 
evaluation for the veteran's service-connected headache 
disability is not warranted.  A 30 percent evaluation would 
entail prostrating attacks, and the evidence does not reflect 
that the veteran's service-connected headaches are 
prostrating.  38 C.F.R. § 4.124a.  While the record shows 
that the veteran prefers to rest in a darkened room during 
episodes, she is able to carry out domestic responsibilities 
and to function generally while suffering from headaches.  
Because the veteran's service-connected headache disability 
does not entail prostrating attacks, an evaluation in excess 
of 10 percent is denied.  Id.

The Board observes that the veteran's service-connected 
headache disability does not seem to have fluctuated in 
severity during the appellate period.  Thus, a staged rating 
need not be considered.  Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2005).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Shin splints

The veteran's service-connected shin splints have been rated 
10 percent disabling by the RO under the provisions of 
Diagnostic Code 5299-5020.  38 C.F.R. §§ 4.20, 4.27, 4.71a.  

The veteran's shin splints are evaluated under Diagnostic 
Code 5020, which provides the criteria for evaluating 
disability due to synovitis.  Diagnostic Code 5020 provides 
that synovitis is rated on limitation of motion of affected 
parts as degenerative arthritis.  Arthritis established by x-
ray findings is rated on the basis of limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, and 5020 
(2005).  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent rating may be assigned for 
arthritis with X-ray evidence of involvement of a major joint 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.

On August 2003 VA medical examination, the veteran complained 
of pain in the lower extremities along the anterior tibias 
with weight bearing activities.  Sitting and elevating the 
lower extremities relieved symptoms.  The veteran, however, 
was able to care for her children without additional help.  
The veteran indicated that she used amitriptyline for her 
symptoms.  She wore no supportive shoes and used no 
corrective devices.  There was a negative history of 
inflammatory disease.  The examiner observed that the veteran 
walked without assistive devices at a brisk pace with a 
normal gait.  An X-ray study revealed mild increase in 
metabolic bone activity of the cortical aspects of the femurs 
and tibias.

The veteran's symptomatology does not entail incapacitating 
exacerbations.  Indeed, she seems capable of performing her 
daily activities, requires no special equipment for 
ambulation, and walks normally at a brisk pace.  As such, a 
20 percent evaluation is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5020.

Diagnostic Code 5262 pertains to impairment of the tibia and 
fibula.  It provides that a 10 percent evaluation is 
assignable for impairment of the tibia and fibula with slight 
knee or ankle disability.  A 20 percent evaluation is 
assignable for impairment of the tibia and fibula with 
moderate knee or ankle disability.  When impairment of the 
tibia and fibula is manifested by malunion with marked knee 
or ankle disability, a 30 percent evaluation is assigned.  
Nonunion, with loose motion requiring a brace, is assigned a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.

The veteran would not fare better with a rating under 
Diagnostic Code 5262 because she does not have impairment of 
tibia or fibula with moderate knee or ankle disability.  The 
knees and ankles, indeed, are not involved.  Thus, a 20 
percent evaluation under Diagnostic Code 5262 is not 
warranted.  Diagnostic Code 5262 is the only other 
potentially applicable diagnostic code.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  No 
additional compensation under the foregoing provisions 
because the veteran's service-connected disability does not 
implicate range of motion.  Furthermore, there is no weakened 
movement, excess fatigability, or incoordination.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, supra; Shipwash, supra.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


